Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered January 8, 2002, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation comments require reversal is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Livigni, 288 AD2d 323 [2001]). In any event, while some of the challenged remarks may have been improper, they did not deprive the defendant of a fair trial and do not warrant reversal of the judgment in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]; People v Oglesby, 7 AD3d 736 [2004]). Further, any prejudice to the defendant was mitigated by the charge to the jury (see People v Howe, 292 AD2d 542, 542-543 [2002]; People v Cunningham, 175 AD2d 173 [1991]).
The defendant’s remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction. Florio, J.P., Krausman, Luciano and Spolzino, JJ, concur.